Staples, J.,
concurring.
I concur in the result of the majority opinion, and in its consideration of the question whether the necessary parties were before the court in the collateral suit of Commonwealth of Virginia, etc. v. Kerrey Land Corporation, et als., so as to confer upon the court in that suit jurisdiction to enter the decree directing the sale of the real estate here involved. *691I further concur in the conclusion reached that by .reason of the absence of such parties that court was without such jurisdiction, and the special commissioner’s deed referred to conveying said real estate to appellant’s predecessor in title is void.
I think, however, that the decision of this question of jurisdiction is all that is necessary and completely disposes of the case. For that reason, I would omit from the opinion any discussion of the validity of the action of the court in that case in referring certain inquiries to the attorney for the Commonwealth who represented the county. This reference to the Commonwealth’s Attorney was required by section 2503 of the Code prior to the 1944 amendment of that section. If the reference in said suit was erroneous, it can be only because the former provisions of said Code section requiring such reference were unconstitutional. While the majority opinion does not expressly so hold, it would seem to justify an implication that this provision of the statute was unconstitutional.
No principle of our jurisprudence is better established than that the courts will not declare an act of the General Assembly unconstitutional, either expressly or by implication, unless it is absolutely necessary to do so in order to reach a decision of the case upon its merits. Michie’s Digest of Virginia and West Virginia Reports, permanent supp., pp. 268-9. In the case at bar, the circuit court, not having had jurisdiction of the necessary parties, could not have rendered its decree of sale valid even if it had referred the inquiry to an impartial commissioner in chancery. It is clear, therefore, that what is said in the court’s opinion on this subject is pure dictum, and has no appropriate place in our decision of the case.